NUMBER 13-11-00694-CR

                          COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG


WILLIAM SMITH A/K/A
BILL SMITH,                                                            Appellant,

                                        v.

THE STATE OF TEXAS,                                                     Appellee.



                   On appeal from the 94th District Court
                        of Nueces County, Texas.



                                    ORDER
              Before Justices Garza, Benavides and Perkes
                            Order Per Curiam

      On July 29, 2013, this Court issued a memorandum opinion affirming appellant’s

conviction. See Smith v. State, No. 13-11-694-CR, slip op. (Tex. App.—Corpus Christi

July 29, 2013, no pet. h.) (mem. op., not designated for publication). On August 28,
2013, appellant filed a motion for rehearing. On October 31, 2013, this Court denied

appellant’s motion for rehearing; however, on the Court’s own motion, we withdrew our

prior memorandum opinion and judgment and substituted a new memorandum opinion

and judgment dated October 31, 2013. See Smith v. State, No. 13-11-694-CR, 2013 WL
5970400 (Tex. App.—Corpus Christi Oct. 13, 2013, no pet. h.) (mem. op., not designated

for publication). On that same date, the State filed a motion to reconsider the publication

status of the memorandum opinion, requesting that this Court designate the opinion for

publication. See TEX. R. APP. P. 47.2(b). This Court granted the motion on November

5, 2013. See id.

      Today, on the Court’s own motion, the opinion and judgment are HEREBY

WITHDRAWN. The case will remain under submission.

      It is so ORDERED.



                                                       PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
26th day of November, 2013.




                                            2